                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
  Case No.           SACV 17-00772- CJC (JDEx)                                        Date     January 13, 2020
  Title              Neofonie GmbH v. Artissimo Designs LLC




 Present: The Honorable             John D. Early, United States Magistrate Judge



                      Maria Barr                                                             n/a
                     Deputy Clerk                                          Court Reporter / Recorder


                Attorneys Present for Plaintiff:                     Attorneys Present for Defendant:
                              n/a                                                       n/a


Proceedings:                   (In Chambers) Order to Show Cause

        On October 17, 2019, the Honorable Cormac J. Carney, United States District Court
Judge, ordered the parties to participate in a settlement conference before the assigned
Magistrate Judge. Dkt. 85. After waiting nearly two months for proposed dates from the
parties, the assigned Magistrate Judge issued an order setting the settlement conference for
January 15, 2020, starting at 10:00 a.m., the only proposed date provided by the parties.
Dkt. 86 (“Order”). After noting that “[c]onsideration of settlement is a serious matter that
requires thorough preparation before the Settlement Conference,” the Court directed the
parties to provide confidential settlement conference statements and key term sheets to the
Court, by email to chambers “[a]t least seven days before the settlement conference.” Order
at 1-2. As of the preparation of this Order, the Court has not received a settlement
conference statement or term sheet from Defendant Artissimo Designs LLC (“Defendant”).

       As a result, IT IS HEREBY ORDERED THAT Defendant show cause in writing by
2:00 p.m. on January 14, 2020, why sanctions should not be imposed for its failure to
comply with the Order. The parties are further advised that they should be prepared to
discuss all “good faith efforts” made to resolve the case since Judge Carney’s Order of
September 13, 2019. See Dkt. 77 at 2.


                                                                 Initials of Clerk:          mba




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                        Page 1
